      Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

JOHN PA TRICK LAWLESS,

                           Plaintiff,                       Case No. 21 Civ. 01479 (KMK) (JCM)

             -against-

CARRINGTON MORTGAGE SERVICES, LLC,
EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
INNOVIS DATA SOLUTIONS, INC., AND TRANS
UNIONLLC,
                Defendants.


                 [M~iSTIPULATED PROTECTIVE ORDER

            IT IS HEREBY STIPULATED by and between Plaintiff and all Defendants (collectively
"Parties," and individually, "Party"), through their respective attorneys ofrecord, as follows:
            WHEREAS, documents and information have been and/or may be sought, produced or
exhibited by and among the Parties to the above-captioned action ("action") relating to trade secrets,
confidential research, development, confidential commercial information, confidential employee
information, confidential technology, and proprietary information belonging to the Defendants, and/or
confidential personal information belonging to Plaintiff.
            THEREFORE, a Stipulated Protective Order ("Order") of this Court protecting such
confidential information shall be and hereby is made by this Court on the following terms:
            1.     The following provisions shall govern the exchange of confidential information in this
  action.
            2.     As used herein, "document," whether singular or plural, is defined to be synonymous
  in meaning and equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a),
  including, without limitation, electronic or computerized compilations.
            3.     Counsel for any Party ("designating Party") may designate any document, information
  contained in a document, information revealed in an interrogatory response or information revealed
  during a deposition as confidential or highly confidential, as outlined in Paragraphs 9 and 10 below,
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 2 of 10



if counsel determines, in good faith, that such designation is necessary to protect the interests of the
client. Information and documents designated as such are to be stamped "CONFIDENTIAL" or
"HIGHLY CONFIDENTIAL"                 (collectively, confidential   information and    documents     are
"Confidential Information"). To the extent electronically stored information is produced in a format
that does not permit the branding of the designation on the face of the document (e.g. native Excel
or database exports), the designating Party shall add the abbreviation "CONF." or "H. CONF." to the
file name of such documents.
       4.      Confidential Information can include, but is not limited to, nonpublic information that
is competitively sensitive and/or proprietary to the designating Party or a nonparty, or the person or
entity from whom the designating Party or a nonparty received such information, or from which
competitively sensitive or proprietary information belonging to the foregoing could be derived. In
particular, a designating Party may designate as confidential documents, including, without limitation
(i) documents containing information relating to confidential financial and/or business operations,
business ventures, strategic plans, processes, designs, applications, or trade secrets; and/or (ii)
information required to be maintained as confidential by foreign , federal , state, or local laws, rules,
regulations, or ordinances governing or relating to privacy rights, including any and all personally
identifiable financial information and nonpublic personal information of customers and consumers.
        5.      Unless ordered by the court or otherwise provided for herein, Confidential
Information disclosed will be held and used by the Party receiving such information ("receiving Party")
solely for use in connection with this action. Under no circumstances shall Confidential Information
be used for any business, commercial, competitive or personal purposes, or in or for any litigation
which is not a part of this action.
        6.      Whether or not stamped or otherwise designated Confidential Information, any and
all documents and information disclosed by any Party concerning any consumer other than Plaintiff
in this action shall be treated as Confidential Information by all Parties.
        7.      Burden on Designating Party: Except for documents and information concerning
consumers other than Plaintiff (which shall be treated as Confidential Information pursuant to
Paragraph 6, above), this Order shall be without prejudice to the right of any Party to bring before this
Court at any time the question of whether any particular information is properly designated
Confidential Information. The burden of proving that information is properly des ignated pursuant to



                                                   2
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 3 of 10




this Order, except with respect to documents and information concerning consumers other than
Plaintiff, shall be on the designating Party.
          8.   In the event that one Party challenges another Party' s designation of documents or
information as Confidential Information, counsel shall make a good faith effort to resolve the dispute,
and in the absence of a resolution, the challenging Party may thereafter seek resolution by the Court.
Nothing in this Order constitutes an admission by any Party that Confidential Information disclosed
in this action is relevant or admissible. Each Party specifically reserves the right to object to the use
or admissibility of all Confidential Information disclosed, in accordance with applicable laws and
court rules.
          9.   "Confidential" Designation. Except with the prior written consent of the designating
Party, information or documents designated as "Confidential" shall not be disclosed to any person
except:
                   a. A Party and that Party's counsel of record in this action and any co-counsel,
                       including in-house counsel.
                   b. Employees of such counsel assigned to and necessary to assist in the action.
                   c. The Court (including the clerk, court reporter or stenographer, or other person
                       having access to Confidential Information by virtue of his or her position with
                       the Court) or the jury at trial or as exhibits to motions.
                   d. Subject to the condition set forth in Paragraph 14 below: consultants or experts
                       in the prosecution or defense of the action, who are employed by the Parties
                       and who are actively involved in this action, to the extent deemed necessary
                        by counsel.
                    e. Subject to the condition set forth in Paragraph 14 below: any person from
                       whom testimony is taken or is to be taken in this action, except that such a
                       person may only be shown Confidential Information during and in preparation
                        for his/her testimony and may not retain the Confidential Information.
                    f. The author of the document or the original source of the information
                        (including current or former employees and agents of the author of documents,
                        to the extent reasonably necessary for prosecution or defense of the claims),
                        and any known recipients



                                                   3
Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 4 of 10




  10.   "Highly Confidential-Attorney's Eyes Only" Designation.
           a. If a Party, or nonparty producing documents in this action, believes in good
              faith that, despite the provisions of this Order, there is a substantial risk of
              identifiable harm to the designating Party or a non party if particular documents
              it designates as "Confidential" are disclosed, a Party may designate those
              particular documents as "Confidential - Attorney's Eyes Only." Information
              and documents so designated are to be stamped "CONFIDENTIAL -
              ATTORNEY'S EYES ONLY."
          b. Except with the prior written consent of the designating Party, a document or
              portions of a document as "Confidential - Attorneys' Eyes Only" or pursuant
              to a court order, any document, transcript, or pleading given "Confidential -
              Attorneys' Eyes Only" treatment hereunder, and any information contained in
              or derived from any such materials (including, but not limited to, all deposition
              testimony that refers to, reflects or otherwise discusses any information
              designated "Confidential - Attorneys' Eyes Only" hereunder) may not be
              disclosed to any person other than:
                1.   A Party's outside counsel of record in this action and co-counsel of
                     record, if any, as well as employees of said counsel to whom it is
                     reasonably necessary to disclose the information for this action;
               11.   Subject to the condition set forth in Paragraph 14, below, experts
                     specifically consulted in their capacity as consultants or expert
                     witnesses in connection with this action;
              111.   The Court and its personnel;
              1v.    Court reporters, their staffs, and professional vendors to whom
                     disclosure is reasonably necessary for this action;
               v.    The author of the document or the original source of the information
                     (including current or former employees and agents of the author of
                     documents, to the extent reasonably necessary for prosecution or
                     defense of this action); and
              v1.    Subject to the condition set forth in Paragraph 14 of the Order: any fact



                                         4
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 5 of 10




                             witnesses, other than any current or former employees, agents or
                             affiliates of any credit clinic, credit repair organization, or lender or loan
                             servicer not a Party to this action , properly identified in any Party's
                             initial disclosures and as further limited by Paragraph 10d, below.
                   c. Prior to Plaintiff disclosing or displaying materials designated "Confidential-
                       Attorney' s Eyes Only" to any fact witness not identified in Plaintiff's initial
                      disclosures, Plaintiff's counsel shall: (a) notify the designating Party of the
                       identity of such witnesses and (b) provide such individual or entity with
                      fourteen (14) days to object prior to any such disclosure.
                   d. Except with the prior written consent of a Party designating a document or
                       portions of a document as "Confidential - Attorney's Eyes Only," or pursuant
                       to prior order after notice, no materials designated "Confidential - Attorney' s
                       Eyes Only" shall be disclosed to any current or former employees, agents or
                       affiliates of any credit clinic, credit repair organization, or lender or loan
                       servicer not a Party to this action.
                   e. Unless otherwise specified herein, all provisions of this Order discussing or
                       referencing Confidential Information shall apply equally to materials
                       designated "Confidential -Attorney's Eyes Only."
       11.     Use of Confidential Information at Trial: Nothing in this Order shall prevent a Party
from using at trial any information or materials designated Confidential Information.
       12.     Transcripts of a deposition or other testimony, or portions thereof may be designated
by any Party as containing Confidential Information by so notifying the court reporter and the non-
designating Parties at any time during or after the conclusion of the deposition or other testimony, or
by sending a notice to all counsel of record within thirty business days following the deposition or
other testimony.   In all events, all deposition transcripts or other testimony shall be treated as
Confidential Information for up to and including thirty days after receipt of the transcript by the
Parties. Unless otherwise agreed to by all Parties, during any deposition that includes testimony
designated as Confidential Information, any and all individuals who are not entitled to access to such
testimony under the terms of this Order shall be excluded from the deposition.




                                                  5
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 6 of 10



         13.    Prior to disclosing or displaying Confidential Information to any person, counsel shall:
                    a.   inform the person of the confidential nature of the information or documents;
                    b. inform the person that this Court has enjoined the use of the information or
                         documents by him/her for any purpose other than this action and has enjoined
                         the disclosure of that information or documents to any other person.
         14.    The Confidential Information may be displayed to and discussed with the persons
identified in Paragraphs 9( d), 9( e), and 1O(b) only on condition that prior to any such display each
person must sign an agreement to be bound by this Order in the form attached hereto as Exhibit A.
In the event that such person refuses to sign an agreement in the form attached as Exhibit A, the Party
desiring to disclose the Confidential Information may seek appropriate relief from the Court.
         15.    Confidentiality Designation Does Not Constitute Evidence: This Order has been
agreed to by the Parties to facilitate discovery and the production of relevant evidence in this action.
Neither the entry of this Order, nor the designation of any information, document, or the like as
Confidential Information nor the failure to make such designation, shall constitute evidence with
respect to any issue in this action.
         16.    The disclosure of a document or information without designating it as Confidential
Information shall not constitute a waiver of the right to designate such document or information as
Confidential Information provided the material is designated pursuant to the procedures set forth
herein no later than fourteen (14) days after that close of discovery or fourteen (14) days after the
production of the document or information, whichever is sooner. If so designated, the document or
information shall thenceforth be treated as Confidential Information subject to all of the terms of this
Order.
         17.    Clawback for Privileged Information: If a Party's production of documents
inadvertently includes privileged documents or documents containing privileged information, such
Party's inadvertent production of any such documents will not constitute a waiver of privilege. Upon
being advised by a Party or its counsel that a particular document or class of documents has been
inadvertently produced and is claimed to be privileged or to contain privileged information, the
receiving Party shall promptly take reasonable steps to locate and return or destroy all copies of any
such document (with the producing Party bearing the reasonable costs of such locating and return
or destruction, including any reasonable database modification costs) and any such document shall




                                                  6
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 7 of 10



not thereafter, in any event, be used for any purpose, unless adjudicated not to be privileged. Nothing
in this Paragraph shall alter any attorney's responsibilities under applicable laws or codes of ethics
when confronted with inadvertently produced privileged information or documents.
        18.     All information subject to confidential treatment in accordance with the terms of this
Order that is filed with the Court, including any pleadings, motions or other papers filed with the
Court that includes Confidential Information, shall be filed under seal to the extent permitted by law
(including, without limitation, any applicable rules of the Court) and shall be kept under seal until
further order of the Court. To the extent that the Court requires any further act by the Parties as a
precondition to the filing of documents under seal (beyond the submission of this Order), it shall be
the obligation of the Party desiring to file the Confidential Information with the Court to satisfy any
such precondition. Where possible, only confidential portions of the filings with the Court shall be
filed under seal.
        19.     Should access to Confidential Information be sought from any recipient thereof by
any person or entity, pursuant to subpoena or other legal process under applicable law, rule, or
regulation, the recipient will, unless prohibited by applicable law or regulation (a) promptly notify
counsel to the designating Party in writing of the requested access; (b) prior to producing any such
information, provide the designating Party reasonable time to seek a court order preventing or
limiting the production of such information; and (c) use best efforts to enter into a confidentiality
agreement with the person or entity seeking access to such information that provides the designating
Party substantially the same protections as this Order.
        20.     This Order shall survive the termination of the action. Within 30 days of the final
disposition of this action, all Discovery Material designated as Confidential Information, and all
copies thereof, shall be promptly returned to the producing Party, or, upon permission of the
producing Party, destroyed. Notwithstanding the preceding sentence, Counsel for the parties may
retain copies of all documents, including those designated as Confidential Information, in their
respective working files ("File Copies") on the condition that such File Copies will remain
confidential and may not be used except in connection with the Counsel's representation of their
respective clients in this action.
        21.     Executed Certifications of Confidentiality: at the conclusion of the action, each Party,
upon request, shall provide to all other Parties all signed certificates executed in the form set forth in



                                                  7
     Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 8 of 10



Exhibit A to the Order.
        22.    The foregoing is without prejudice to the right of any Party to apply to the Court for
any further order relating to Confidential Information; or to object to the production of documents or
information; or to apply to the Court for an order compelling production of documents or information;
or for modification of this Order. This Order may be enforced by any Party, and the Parties agree that
any violation of this Order may result in the imposition of sanctions by the Court.



Dated: June 11 , 2021                  Isl Brett D. Sherman
                                       Sherman & Ticchio PLLC
                                       60 E. 42nd Street, Suite
                                       4600 New York, NY 10165
                                       brett@st-legal.com
                                       (212) 324-3874
                                       Counselfor Plaintiff


                                       Isl Ashley S. Miller
                                       Akerman LLP.
                                       1251 A venue of the Americas, 37th
                                       Floor
                                       New York, NY 10020
                                       ashley.miller@akerman.com
                                       (212) 822-2255
                                       Counsel for Carrington Mortgage
                                       Services, LLC

                                       Isl Neil S. Scott
                                       JONES DAY
                                       250 Vesey Street
                                       New York, NY 10281
                                       nscott@jonesday.com
                                       (212) 326-3693
                                       Counsel for Experian Information
                                       Solutions, Inc.




                                                 8
    Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 9 of 10



                               Isl Courtney Stieber
                               Seyfarth Shaw LLP
                               620 Eighth Avenue
                               New York, NY 10018
                               cstieber@seyfarth.com
                               (212) 218-3382
                               Counsel for Equifax
                               Iriformation Services LLC


                               Isl Camille R. Nicodemus
                               Schuckit & Associates, P.C.
                               4545 Northwestern Drive
                               Zionsville, IN 46077
                               cnicodemus@schuckitlaw.com
                               (317) 363-2400
                               Counsel for Defendant Trans Union,
                               LLC




SO ORDERED.

  1< --'-'\vtL_,,
Hon. Kenneth M. Karas
United States District Judge
       6/14/21




                                        9
   Case 7:21-cv-01479-KMK-JCM Document 55 Filed 06/14/21 Page 10 of 10




                        EXHIBIT A DECLARATION OF COMPLIANCE

       !,___________________, declare as follows:
        1.         My address is
                                   --------------------------
       2.          My present employer is______________________
        3.         My present occupation or job description is _______________
       4    I have received a copy of the Stipulated Protective Order entered in this action on __
       _ _ _ _ _ _ _ _ __;20_

        5.         I have carefully read and understand the provisions of this Stipulated Protective Order.
       6.          I will comply with all provisions of this Stipulated Protective Order.
        7.         I will hold in confidence, and will not disclose to anyone not qualified under the
Stipulated Protective Order, any information, documents or other materials produced subject to this
Stipulated Protective Order.
       8.          I will use such information, documents or other materials produced subject to this
Stipulated Protective Order only for purposes of this present action.
        9.         Upon termination of this action, or upon request, I will return and deliver all
information, documents or other materials produced subject to this Stipulated Protective Order, and
all documents or things which I have prepared relating to the information, documents or other
materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to counsel
for the Party by whom I am employed or retained or from whom I received the documents.
             10.     I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
  Stipulated Protective Order in this action.
             I declare under penalty of perjury under the laws of the United States that the following is
  true and correct.



             Executed this___day of_ _ _ _ _ _~ 20_ at._ _ _ _ _ _ _ _ __




                                                                          QUALIFIED PERSON
